Name: Commission Regulation (EEC) No 3476/87 of 19 November 1987 amending Regulation (EEC) No 808/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 11 . 87 Official Journal of the European Communities No L 329/31 COMMISSION REGULATION (EEC) No 3476/87 of 19 November 1987 amending Regulation (EEC) No 808/87 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 Regulation (EEC) No 808/87 is hereby amended as follows : 1 . In Article 1 ( 1 ), fifth indent, ' 150 tonnes' is replaced by '650 tonnes'. 2 . In Annex I the quantity for United Kingdom of ' 150 tonnes ' is replaced by '650 tonnes '. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 808/87 (3), amended by Regulation (EEC) No 1428/87 (4), certain quantities of beef were released from intervention and were put up for sale for processing ; whereas in order to improve sales prospects, the quantities put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on 23 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 79 , 21 . 3 . 1987, p. 31 . (4) OJ No L 136, 26 . 5 . 1987, p. 17 .